In an action inter alia to compel the defendant Osvaldo Panetta to construct a new sewer line within the easement contained in a certain recorded deed, the said defendant appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Westchester County, dated October 20, 1976, as, after a nonjury trial, directed him to construct, at his own expense, a new and properly graded sewer line, in accordance with appropriate health and building department requirements, within the easement contained in the deed, and to restore the surface of the ground to substantially the same condition as it now exists. Judgment affirmed insofar as appealed from, with costs. When the plaintiffs-respondents purchased their property, they were not under a duty to ascertain whether their sewer line actually ran within the confines of the easement, as it traversed the properties of the defendants. Accordingly, since appellant was responsible for constructing the sewer line outside of the easement, he should bear the expense of relaying it so as to coincide with the said easement. It is irrelevant that the easement across appellant’s parcel was recorded after the line was placed. It was clearly an inadvertence on appellant’s part that the easement was not made to coincide with the actual course of the sewer. In view of this, plaintiffs should not be made to suffer a loss of a valuable property right. Martuscello, J. P., Cohalan, Damiani and Titone, JJ., concur.